Citation Nr: 1019953	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  00-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as peptic ulcer disease or gastritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active service from December 1973 to 
December 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Milwaukee, 
Wisconsin.  In May 2003, the claims folder was transferred to 
the VA Regional Office (RO) in Jackson, Mississippi.

The Board notes that the Veteran presented testimony in June 
2000 during a hearing on appeal at the RO before a hearing 
officer, as well as in March 2004 during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ).  
Copies of the hearing transcripts issued following the 
hearings are of record and have been reviewed.

In July 2004 and in April 2006, the Board remanded this 
matter to the RO for further development.

In July 2007, the Board denied the claim on appeal.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), which granted a Joint Motion for 
Remand in August 2008, and remanded this matter back to the 
Board.  In turn, in April 2009, the Board remanded this case 
for compliance with the instructions in the Joint Remand.  
The case has now returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The competent medical evidence reflects that there is no 
current peptic ulcer disease.

2.  The competent medical evidence reflects it is more than 
likely that the Veteran's current gastrointestinal disorder 
is chronic gastritis that is related to his alcohol abuse.




CONCLUSION OF LAW

A gastrointestinal disorder, to include peptic ulcer disease 
and gastritis, was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.301(a), 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in June 2003, August 
2004, and April 2006.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Additionally, in the April 2006 VCAA letter, the RO informed 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the Court held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in April 2006, after issuance of the 
initial unfavorable AOJ decision in July 1999.  However, both 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) and the Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in June 
2003 and August 2004, followed by subsequent VCAA and Dingess 
notice in April 2006, the RO readjudicated the claim in an 
SSOC dated in March 2007.  Thus, the timing defect in the 
notice has been rectified.  In any event, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claims.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Further, the Veteran has submitted numerous 
statements in support of his claim.  He also was afforded 
opportunities to testify before RO personnel in June 2000 and 
before the undersigned Veterans Law Judge at a 
videoconference hearing in March 2004.  Further, he was 
provided a VA examination in connection with his claim.  

The Veteran also asserts that additional existing STRs have 
not been obtained.  When STRs are lost or missing, the Court 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the RO has 
obtained the Veteran's STRs dated from December 1973 to 
December 1975.  However, the Veteran contends that the RO has 
not obtained STRs showing treatment he received while 
stationed in Heidelberg, Germany, from January 1974 through 
December 1975.  The RO initiated a request to obtain these 
records, but was met with a negative response from the 
National Personnel Records Center (NPRC), indicating that no 
such records.  In June 2009, the RO issued a memorandum of a 
formal finding of the unavailability of service treatment 
records from the Army.  Thus, all efforts have been 
exhausted, and further attempts would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).  The Board thus finds no basis for 
further pursuit of these records.  

Therefore, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its April 2009 remand.  Specifically, the 
RO was directed to provide the Veteran with a corrective VCAA 
notice pursuant to Dingess, supra; to notify the Veteran of 
the identity of the STRs VA was unable to obtain; to explain 
the efforts VA made to obtain these records; and a 
description of any further action VA will take regarding the 
claim, including notice that VA will decide the claim based 
on the evidence of record, unless the Veteran submits records 
VA was unable to obtain.  The Board finds that the RO has 
complied with these instructions by providing the Veteran 
with such notice in June 2009.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Analysis

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability; (2) medical evidence, or, in certain 
circumstances, lay testimony, of service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For Veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease, such as ulcers, that is 
manifest to a compensable degree within a year of discharge, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted when a 
disability was the result of the Veteran's own willful 
misconduct, or, for compensation claims filed after October 
31, 1990, the result of the Veteran's abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a) (2006).  The Board notes that, 
in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
en banc denied, 268 F.3d 1340 (2001), the Federal Circuit 
Court held that 38 U.S.C.A. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol- or drug- abuse disability as evidence of the 
increased severity of a service-connection disability, such 
as posttraumatic stress disorder.  In that case, however, the 
Federal Circuit Court explained that 38 U.S.C.A. § 1110 
precluded compensation for primary alcohol-abuse disabilities 
and for secondary disabilities (such as hepatitis) that 
result from primary substance abuse.  Id. at 1376.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran contends that he is entitled to service 
connection for a gastrointestinal disease, to include peptic 
ulcer disease and gastritis.

STRs reveal that the Veteran's December 1973 entrance 
examination was negative for any gastrointestinal 
abnormalities, except for a small umbilical hernia that was 
noted to be asymptomatic.  The accompanying report of medical 
history was negative for stomach, liver, or intestinal 
trouble.  In June 1975, he was hospitalized for complaints of 
left flank pain and seemed to have been drinking with the 
smell of liquor on his breath.  He underwent upper 
gastrointestinal series (UGI) and was diagnosed with rule out 
lesser curve gastric ulcer in the antrum.  The hospital 
records reveal that he was hospitalized from June 13, 1975, 
to June 24, 1975, for complaints of cramping and intermittent 
abdominal pain in the upper abdomen, along with some nausea 
and vomiting.  He also had poor appetite and 13-pound weight 
loss in four months.  His medical history was significant for 
being a heavy wine and beer drinker intermittently.  He was 
noted to have an X-ray taken in Germany that was inadequate 
for diagnosing an ulcer.  UGI was said to have found a 
greater curvature gastric ulcer.  Physical examination 
revealed his abdomen was soft and flat, with no masses, 
tenderness, or organomegaly.  Rectal examination was normal.  
The UGI done during his hospital stay was noted to reveal 
gastritis and superficial erosions, but no ulcer.  Biopsy of 
the gastric mucosa also showed chronic inflammatory changes.  
The treating physicians recommended hourly antacids for the 
Veteran and for him to be taken off all products containing 
aspirin and alcohol.  Gastritis was diagnosed.  The hospital 
records reflect that the gastritis was probably due to 
alcohol and aspirin excess.  His November 1975 separation 
examination was negative for any gastrointestinal 
abnormalities, except for a small umbilical hernia that was 
noted to be nearly asymptomatic, and which the Veteran did 
not want repaired.  The accompanying report of medical 
history was negative for stomach, liver, or intestinal 
trouble.

VA treatment records reveal treatment for stomach complaints 
in the late 1970s.  He also underwent a herniorrhaphy in 
January 1978 for a congenital umbilical hernia. In May 1978, 
he gave a history of stomach pain with a history of hernia 
operation three months ago and claimed he never had such pain 
until a month ago.  The assessment was that this was not a 
serious problem.  In July 1978, he complained of red blood in 
his stools and was diagnosed with hemorrhoids.  In April 
1979, he was seen for complaints of upset stomach and 
vomiting, and assessed with abdominal pain.  

An April 1980 entrance examination for the National Guard was 
negative for any significant abdominal findings, except for a 
surgical scar of the umbilicus, and the Veteran denied any 
history of stomach or intestinal trouble.

VA treatment records after service are significant for 
treatment for long-term alcohol and drug abuse from the 1980s 
through 2004.  In addition to the alcohol problems documented 
in detail, he also is noted to have been treated for various 
gastrointestinal complaints over the years.  An October 1985 
UGI revealed findings in the duodenal bulb folds consistent 
with hypertrophied Brunner's glands.  In June 1987, he was 
treated for diarrhea symptoms and vomiting determined to be 
virus-related.  In May 1988, he was seen for complaints of 
vomiting blood and also gave a history of having drank a half 
pint of alcohol.  He was diagnosed with probable gastritis, 
suspected alcohol abuse.  A UGI of June 1988 was normal, 
except for a sliding hiatal hernia and non stenotic B- ring.  
There was no evidence of gastroesophageal reflux or 
esophagitis.  His stomach, duodenal bulb, loop, and small 
bowel was normal.

Most of the VA treatment records from the 1990s focused on 
alcohol/drug treatment and other problems with little 
reference to gastrointestinal disorders.  Among those that 
did address such gastrointestinal issues was a March 1999 
abdomen series that was noted to be normal.

The report of an April 1999 VA general medical examination 
gave a history of the Veteran being diagnosed with a 
gastrointestinal bleed in 1974 and hospitalized for this in 
service.  He reported that he had a March 1999 emergency room 
visit for stomach cramps and was prescribed Zantac.  He also 
reported a recent onset of diarrhea, but had recently used 
antibiotics.  He vomited one week ago, but denied blood in 
it.  Physical examination revealed complaints of some 
tenderness on the right side with deep palpation.  His 
abdomen was soft and round with bowel sounds, with no mass or 
organ enlargement.  The documentation of the October 1994 UGI 
was said to support a diagnosis of sliding hiatal hernia 
without reflux, chronic duodenal ulceration, and chronic 
peptic changes of the duodenum.

The Veteran's June 2000 RO hearing testimony described how he 
was treated in the service for stomach problems, including 
gastrointestinal testing, and indicated that he was told he 
had peptic ulcers.  He indicated that the doctor treating him 
told him it was from drinking alcohol.

VA treatment records from 2002 through 2004 reflect continued 
treatment for a widening variety of gastrointestinal 
problems.  An October 2002 periodic physical revealed 
positive complaints of abdominal pain sensation of sticking 
in the lower third, which he indicated he relieved by 
drinking soda.  His chronic problems included GERD, for which 
he took medication which did not help.  He denied pain, but 
had a bloating feeling four to six days a week.  He reported 
dysphagia with meat for two years and a past history of 
vomiting a small amount of blood a year ago with no workup.  
He indicated he had reflux since 1974, last scoped in 1974.  
The assessment was esophageal reflux.  In November 2002 and 
January 2003, he was seen for complaints of blood in his 
stools that was initially suspected to be due to internal 
hemorrhoids in November 2002, but by January 2003, was 
assessed as probably from diverticular disease.  He continued 
with complaint of rectal bleeding in February 2003 and was 
referred for a GI consult.

In March 2003, he underwent a GI consult and gave a history 
of several decades of stomach problems, including a diagnosis 
of peptic ulcers in 1974.  He complained of abdominal gas and 
bloating, and severe indigestion.  He also claimed to have 
two to three soft bowel movements per day, and had some blood 
in his stool on and off since last fall.  He had no bleeding 
in a month, and his hemorrhoids were noted to have swollen 
recently.  The assessment was dyspepsia, and plans for 
further GI testing were made.  GI testing results from May 
2003 revealed several findings on pathology reports, 
including Brunner's gland hyperplasic on biopsy of the 
duodenum.  Pre-pylori and antrum pathologies of the stomach 
revealed mild chronic gastritis.  There was no evidence of 
dysplasia or malignancy on the pathology reports for any 
areas addressed by pathology.  Pathology did reveal findings 
of H. pylori.

Lay statements submitted in July 2003 by the Veteran's 
friends and family members indicate that these individuals 
recall him having no problems with his stomach prior to 
service, but that he developed stomach problems in service 
and has had them ever since.

Records from July 2003 revealed the veteran to have a working 
diagnosis of functional bowel syndrome.  An addendum in July 
2003 indicated that a recent colonoscopy in Wisconsin showed 
diverticular disease.  A November 2003 sigmoidoscopy revealed 
a normal descending colon to rectum.  Also in November 2003, 
he was said to have cut down his alcoholic intake to two days 
a week because he was not feeling well and his stomach was 
bothering him.

Records from January 2004 revealed the Veteran did not have 
much trouble with bloating/nausea, but reported having some 
dysphagia more with solid food.  There was no diarrhea or 
abdominal pain.  The diagnosis was dysphagia.  An addendum 
from January 2004 signed by the Chief of gastroenterology 
stated that the Veteran was diabetic with vague upper GI 
symptoms of dyspepsia versus dysphagia, rule out 
GERD/stricture/gastroparesis.  This doctor agreed that 
further evaluation and testing was indicated.

In August 2004, he was again seen for complaints of bright 
red blood with a bowel movement and was noted to have a 
history of internal hemorrhoids.  An August 2004 addendum 
noted that previous notes indicated that the Veteran had been 
worked up for hematochezia and flexible sigmoidoscopy was 
negative in November 2003.  He reported having a colonoscopy 
in Wisconsin and being diagnosed with diverticuli.

The Veteran testified at his videoconference hearing of March 
2004 that he was treated in service for stomach problems, 
which he continued to have.  He denied any stomach problems 
prior to service.  He indicated that there were sufficient 
records to show treatment for his stomach problems in 
service.

A September 2004 emergency room report revealed complaints of 
abdominal pain around the navel, with a knot in the area 
noted.  He also complained of burning urination. The 
diagnosis was scar tissue on the abdomen versus urinary tract 
infection.

The report of a February 2007 VA stomach and duodenum 
examination revealed complaints of abdominal pain and 
primarily nausea.  The Veteran initially had such complaints 
when he was in the service, and claims file review, including 
STRs, showed that he had an esophagogastroduodenoscopy (EGD) 
in 1975 showing gastritis, but no ulcer.  He was drinking 
heavily at the time and was using aspirin for headaches.  It 
was the feeling of the examiner that he had gastritis on that 
basis.  He was treated with medication.  He has had some 
intermittent symptoms since that time.  A repeat EGD in 2003 
did not show any evidence of gastritis or ulcer, although a 
duodenal biopsy was positive for H. pylori.  He also had some 
intermittent rectal bleeding, but it was bright red of the 
type associated with hemorrhoids, and he has not had any 
melena or hemaemesis or required any transfusions.  His 
omeprazole dose was increased from 20 to 40 milligrams daily 
one year ago.  Since then, though he has had frequent nausea, 
he has had no emesis and no recent rectal bleed.  His weight 
had actually increased, and he had been dieting and 
exercising to lose weight from 211 to 196 pounds.

Physical examination revealed him to be well nourished, and 
his abdomen was soft and flat.  It was slightly tender to 
firm palpation in the epigastric area, but no enlargement of 
the liver or spleen, and no abdominal masses were noted.  He 
was diagnosed with chronic gastritis.  The examiner's opinion 
was that the Veteran clearly has had problems with alcoholism 
on and off since his active duty time.  He clearly had 
continued intermittent gastritis, but did not have a current 
diagnosis of peptic ulcer disease that the examiner could 
find in the chart.  He did have evidence of H. pylori 
infection on one occasion, but the examiner could not 
establish a diagnosis of peptic ulcer disease at this time.  
It would be impossible to say without resorting to 
speculation whether or not the gastritis found in 1975 was 
due to excessive alcohol consumption, but it more likely than 
not was the case.  It was also likely that continued alcohol 
abuse after discharge from service is a factor in the 
continuation of his peptic symptoms.

VA treatment records since the February 2007 VA examination, 
dated from September 2007 to June 2009, show no complaints or 
treatment for further gastrointestinal symptomatology.  A 
January 2008 obstructive series of the abdomen showed mild 
prominence of the intestinal gas in the left mid-abdomen that 
may indicate a region of localized ileus, but the overall 
pattern did not appear obstructed.  

Based upon a review of the evidence, the Board finds that 
service connection is not warranted for a gastrointestinal 
disorder, to include peptic ulcer disease and gastritis.  The 
preponderance of the medical evidence reflects that the 
gastrointestinal problems treated in service and diagnosed as 
gastritis were more likely than not related to his alcohol 
abuse.  The STRs showed that the Veteran was involved in 
alcohol abuse at the time of treatment for his 
gastrointestinal problems. The evidence reflects a long 
history of alcohol abuse.  The examiner from the February 
2007 VA examination had an opportunity to review the claims 
file and examine the Veteran and provided an opinion that the 
Veteran has intermittent gastritis that is more likely than 
not related to ongoing alcohol abuse.  There is no current 
medical evidence of peptic ulcer disease.  As the evidence 
reflects that the Veteran's claimed gastrointestinal 
disability of gastritis has been found to be more than likely 
the result of his abuse of alcohol, service connection for 
this is not warranted.  38 C.F.R. § 3.301(a).

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a gastrointestinal disorder, claimed 
as peptic ulcer disease or gastritis, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


